Appeal unanimously dismissed without costs as moot. Memorandum: In these appeals Cattaraugus County and related respondents challenge Supreme Court’s rulings that the county was required by article 12 of the Correction Law to establish a local conditional release commission to determine whether petitioners Higgins and Seaver were entitled to be released from the Cattaraugus County Jail. Subsequent to filing these appeals, the County Legislature implemented a conditional release program. On June 20, 1990 the commission denied petitioner Higgins’ application for release and on July 3, 1990 he was recommitted to the jail to resume service of his sentence. The record does not reveal whether petitioner Seaver has applied for conditional release but he has the opportunity to do so, which *924is the principal relief he requested in his petition. Accordingly, these appeals are moot. (Appeal from judgment of Supreme Court, Cattaraugus County, Horey, J.—art 78.) Present—Callahan, J. P., Doerr, Denman, Green and Balio, JJ.